
	
		III
		111th CONGRESS
		2d Session
		S. RES. 381
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2009
			Mrs. Murray (for herself
			 and Ms. Collins) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			January 22, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the week of February 1 through
		  February 5, 2010, as National School Counseling Week.
		  
	
	
		Whereas the American School Counselor Association has
			 declared the week of February 1 through February 5, 2010, as National
			 School Counseling Week;
		Whereas the Senate has recognized the importance of school
			 counseling through the inclusion of elementary and secondary school counseling
			 programs in the reauthorization of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6301 et seq.);
		Whereas school counselors have long advocated that the
			 education system of the United States must leave no child behind and must
			 provide opportunities for every student;
		Whereas personal and social growth results in increased
			 academic achievement;
		Whereas school counselors help develop well-rounded
			 students by guiding the students through their academic, personal, social, and
			 career development;
		Whereas school counselors have been instrumental in
			 helping students, teachers, and parents deal with the trauma that was inflicted
			 upon them by hurricanes Katrina, Rita, and Wilma, and other recent natural
			 disasters;
		Whereas students face a myriad of challenges every day,
			 including peer pressure, depression, the deployment of family members to serve
			 in conflicts overseas, and school violence;
		Whereas school counselors are usually the only
			 professionals in a school building who are trained in both education and mental
			 health matters;
		Whereas the roles and responsibilities of school
			 counselors are often misunderstood, and the school counselor position is often
			 among the first to be eliminated in order to meet budgetary constraints;
		Whereas the national average ratio of students to school
			 counselors of 475-to-1 is almost twice the 250-to-1 ratio recommended by the
			 American School Counselor Association, the American Counseling Association, the
			 American Medical Association, the American Psychological Association, and other
			 organizations; and
		Whereas the celebration of National School Counseling Week
			 would increase awareness of the important and necessary role school counselors
			 play in the lives of students in the United States: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates the
			 week of February 1 through February 5, 2010, as National School
			 Counseling Week; and
			(2)encourages the
			 people of the United States to observe the week with appropriate ceremonies and
			 activities that promote awareness of the role school counselors perform in the
			 school and the community at large in preparing students for fulfilling lives as
			 contributing members of society.
			
